Mr. Presiding Justice Ball delivered the opinion of the court. The injunctional decree rendered herein is reversed, in so far as it enjoins the defendant, the Alton Grain Company, from preferring any charges against the complainant, J. Henry Norton, before the directors of said board of trade for failure upon his part to carry out the terms of his contract for the delivery of contract or standard oats to the said defendant during the month of July, 1902, and from preferring any charges against the said J. Henry Norton before the board of directors of the board of trade for the purpose of disciplining him, or in anywise calling him to account for his failure or alleged failure to carry out the terms of said contract for the delivery of contract or standard oats to the defendant during the month of J uly, 1902. The remainder of said injunctional order is hereby affirmed., ■ The decision of this case, in so far as the interlocutory decree is affirmed, is controlled by the opinion filed in Bank of Montreal v. Waite, supra.